 Case 1:20-cv-00308-MJT Document 1 Filed 07/13/20 Page 1 of 40 PageID #: 1



                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF TEXAS
                            BEAUMONT DIVISION

EXXONMOBIL OIL CORPORATION,         §
    Petitioner/Movant               §
                                    §
VS.                                 §     CIVIL ACTION NO.
                                    §
UNITED STEEL, PAPER AND             §     PETITION/MOTION TO VACATE
FORESTRY, RUBBER,                   §     ARBITRATION AWARD
MANUFACTURING, ENERGY,              §
ALLIED-INDUSTRIAL AND SERVICE       §
WORKERS INTERNATIONAL UNION,        §
AFL-CIO LOCAL 13-243                §
     Respondent                     §

__________________________________________________________________

      PETITION/MOTION TO VACATE ARBITRATION AWARD
__________________________________________________________________

                                        Michele Y. Smith, Of Counsel
                                        Texas Bar No. 00785296
                                        michelesmith@mehaffyweber.com
                                        Maryalyce W. Cox, Of Counsel
                                        Texas Bar No. 24009203
                                        maryalycecox@mehaffyweber.com
                                        Patricia D. Chamblin
                                        Texas Bar No. 04086400
                                        patriciachamblin@mehaffyweber.com
                                        MehaffyWeber, P.C.
                                        2615 Calder Avenue, Suite 800
                                        Beaumont, Texas 77702
                                        Telephone: (409) 835-5011
                                        Telecopier: (409) 835-5177




      ATTORNEYS FOR PETITIONER/MOVANT, EXXONMOBIL OIL CORPORATION
   Case 1:20-cv-00308-MJT Document 1 Filed 07/13/20 Page 2 of 40 PageID #: 2



                                                    TABLE OF CONTENTS

Table of Contents ............................................................................................................................ 2

Index of Authorities ........................................................................................................................ 3

Petition/Motion to Vacate Arbitration Award ................................................................................ 5

           I.         Introduction ............................................................................................................. 5

           II.        The Parties .............................................................................................................. 5

           III.       Jurisdiction and Venue............................................................................................ 6

           IV.        Statement of the Case.............................................................................................. 6

           V.         Grounds for Vacating the Award ............................................................................ 8

           VI.        Statement of Facts ................................................................................................... 9

           VII.       Argument & Authorities ....................................................................................... 23

                      A.         The Arbitrator exceeded his authority. ..................................................... 23

                                 1.         The Arbitrator exceeded his authority in considering
                                            post-termination letters written by Holman’s
                                            physician. ...................................................................................... 24

                                 2.         The arbitrator exceeded his authority when he
                                            improperly considered his own medical experiences
                                            in his decision-making. ................................................................. 29

                      B.         There is evident partiality by the Arbitrator. ............................................ 30

                                 1.         Actual Bias .................................................................................... 31

                                 2.         Non-Disclosure ............................................................................. 35

                      C.         The Award was not based on the facts of the case and was
                                 therefore arbitrary and capricious. ............................................................ 37

           VIII.      Conclusion ............................................................................................................ 39

Certificate of Service .................................................................................................................... 40




                                                                       2
   Case 1:20-cv-00308-MJT Document 1 Filed 07/13/20 Page 3 of 40 PageID #: 3



                                              INDEX OF AUTHORITIES

Cases

Ainsworth v. Skurnick,
   960 F.2d 939 (11th Cir. 1992) ................................................................................................ 38

Am. Eagle Airlines, Inc. v. Air Line Pilots Assn,
   343 F.3d 401 (5th Cir. 2003) ............................................................................................ 24, 27

Bruce Hardwood Floors, Division of Triangle Pacific Corp. v. UBC, Southern
   Council of Industrial Workers, Local Union No. 2713,
   103 F.3d 449 (5th Cir. 1997) .................................................................................................. 23

Cooper v. Westend Capital Management, L.L.C.,
   832 F.3d 534 (5th Cir. 2016) .................................................................................................. 30

Delta Queen Steamboat Co v. Dist. 2 Marine Eng’rs Beneficial Ass’n,
   889 F.2d 599 (5th Cir. 1989) .................................................................................................. 23

Gulf Coast Indus. Workers Union v. Exxon Co., USA,
   991 F.2d 244 (5th Cir. 1993) .......................................................................... 23, 25, 26, 28, 39

Hous. Lighting & Power Co. v. Int.’l Bhd. of Elec. Workers, Local Union No. 66,
   71 F.3d 179 (5th Cir. 1995) .................................................................................................... 23

Householder Grp. v. Caughran,
   354 Fed. Appx. 848 (5th Cir. 2009) ........................................................................................ 31

International Ass'n of Machinists v. Hayes Corp.,
    296 F.2d 238 (5th Cir. 1961) .................................................................................................. 37

Lummus Global Amazonas S.A. v. Aguaytia Energy del Peru S.R. Ltda.,
   256 F.Supp.2d 594 (S.D. Tex. 2002) ...................................................................................... 38

Positive Software Solutions, Inc., v. New Century Mortg. Corp.,
   476 F.3d 278 (5th Cir. 2007) ............................................................................................ 30, 36

Safeway Stores v. Am. Bakery and Confectionery Worker’s Int’l Union Local 111,
   390 F.2d 79 (5th Cir. 1968) .................................................................................................... 37

STP Nuclear Operating Co., Inc. v. Int’l Bhd. of Elec. Workers Local Union No.
   66,
   No. H-05-3561, 2006 WL 1877099 (S.D. Tex. July 6, 2006) .......................................... 27, 28

United Paperworkers Intern. Union, AFL-CIO v. Misco, Inc.,
   484 U.S. 29, 108 S.Ct. 364, 98 L.Ed.2d 286 (1987) ............................................................... 24




                                                                  3
   Case 1:20-cv-00308-MJT Document 1 Filed 07/13/20 Page 4 of 40 PageID #: 4



United Steelworkers of Am. v. Enter. Wheel & Car Corp.,
   363 U.S. 593, 80 S.Ct. 1358, 4 L.Ed.2d 1424 (1960) ............................................................. 38

Webber v. Merrill Lynch Pierce Fenner & Smith, Inc.,
  455 F.Supp2d 545 (N.D. Tex. 2006) ...................................................................................... 31

Federal Statutes

9 U.S.C.A. § 10 ............................................................................................................................... 6

28 U.S.C.A. § 1331 ......................................................................................................................... 6

28 U.S.C.A. § 1337 ......................................................................................................................... 6

28 U.S.C.A. § 1391 ......................................................................................................................... 6

29 U.S.C.A. § 142 ........................................................................................................................... 5

29 U.S.C.A. § 152 ........................................................................................................................... 5

29 U.S.C.A. § 185 ....................................................................................................................... 5, 6

29 CFR § 1404.13 ......................................................................................................................... 30

29 CFR Ch. XII ............................................................................................................................. 30




                                                                       4
     Case 1:20-cv-00308-MJT Document 1 Filed 07/13/20 Page 5 of 40 PageID #: 5




          PETITION/MOTION TO VACATE ARBITRATION AWARD
        Petitioner/Movant,      ExxonMobil       Oil       Corporation   (“Petitioner/Movant”       or   the

“Company”), complains of Respondent, United Steel, Paper and Forestry, Rubber,

Manufacturing, Energy, Allied-Industrial and Service Workers International Union, AFL-CIO

Local 13-243 (“Respondent” or the “Union”) and respectfully requests the Court to vacate the

arbitration award and enjoin its enforcement.

I.      INTRODUCTION

        1.      This action is brought under Section 301 of the Labor Management Relations Act

of 1947, 29 U.S.C.A. § 185 (“LMRA”1), and Section 10 of the Federal Arbitration Act (“FAA”),

and seeks to vacate and enjoin enforcement of the Opinion and Award of the Arbitrator, Robert

E. Allen, dated April 13, 2020, styled the Anthony Holman Termination, FMCS Case No.

190501-06705. The Opinion and Award (“Award”) is attached as Exhibit A. The Award related

to a collective bargaining agreement (“Agreement” or “CBA”) between the Company and the

Union. Selected excerpts from the CBA are attached as Exhibit B; the complete CBA is attached

hereto as Exhibit G, Joint Exhibit 1.2

II.     THE PARTIES

        2.      The Company operates an oil refinery located in Beaumont, Texas; the refinery

converts crude oil into petroleum products such as gasoline. Exhibit A, p. 2. The Company has a

place of business in Beaumont, Texas, which is within the territorial jurisdiction of this Court.

The Company is an employer in an industry affecting commerce as defined in the LMRA (29

U.S.C.A. §§ 142(1), (3), 152(2)) and within the meaning of 29 U.S.C.A. § 185.



1
 The LMRA is located at 29 U.S.C.A. §§ 141-187.
2
 The Company redacted certain confidential wage information contained in the exhibits to the CBA beginning at
page 38 of Joint Exhibit 1.


                                                       5
  Case 1:20-cv-00308-MJT Document 1 Filed 07/13/20 Page 6 of 40 PageID #: 6



        3.          The Union is a labor organization representing employees in an industry affecting

commerce, as defined in the LMRA (29 U.S.C.A. §§ 142(1), (3), 152(2)) and within the meaning

of 29 U.S.C.A. § 185.

        4.          The Union may be served with process through its attorney, Jacqueline Ryall of

the Provost Umphrey Law Firm. Ms. Ryall has agreed to accept service of process on behalf of

the Union, and, as agreed, she has been served with this Petition/Motion via email.

 III.   JURISDICTION AND VENUE

        5.          This case arises under 29 U.S.C.A. § 185 and 9 U.S.C.A. § 10. Accordingly, this

Court has jurisdiction under 28 U.S.C.A. §§ 1331, 1337, 29 U.S.C.A. § 185(c)(2), and 9

U.S.C.A. § 10.

        6.          Venue is proper in this District under 28 U.S.C.A. § 1391(b) because the Union is

a resident of, is found within, has offices and agents within, and transacts business in this

District, and because the acts that led up to this action, including the arbitration hearing, occurred

in this District.

 IV.    STATEMENT OF THE CASE

        7.          The Company and the Union are parties to a CBA effective June 26, 2015 to

January 31, 2021 or until terminated. Exhibit B. This dispute arose under that CBA. Relevant

provisions of the CBA include Articles III, VI, VII, and XI:

                    ARTICLE III – MANAGEMENT RIGHTS

                    It is understood and agreed that Management possesses all rights, powers, or
                    authority that it had prior to signing of this Agreement except those specifically
                    abridged, delegated, granted, or modified by this Agreement. Nothing herein
                    shall conflict with valid labor laws.

                    ARTICLE VI – GRIEVANCE PROCEDURE

                    Section 5 – Discharge Grievance



                                                    6
  Case 1:20-cv-00308-MJT Document 1 Filed 07/13/20 Page 7 of 40 PageID #: 7



                       (A)    In cases of discharge of an employee, the employee may through
               the Union Representative file a grievance within ten (10) days following the
               discharge directly with the Refinery Manager who shall render a written decision
               within ten (10) days of receipt of the complaint.
                       (B)    It is agreed that if the grievance is not adjusted to the satisfaction
               of the complaining party, the procedure for arbitration shall be invoked, by a
               demand for arbitration by the Workmen’s Committee, which sets forth the clause
               of clauses of the Agreement alleged to have been violated and the adjustment
               requested.

               ARTICLE VII – ARBITRATION

               Section 4 – Decision of Arbitrator
                       It is understood and agreed that the Arbitration Board shall not have the
               right to make a decision that would in any way modify, change, add to or delete
               any of the terms or provisions of the Agreement. The parties also agree to request
               that the Arbitration Board render a decision within sixty (60) days of the close of
               the hearing.

               ARTICLE XI – DISCHARGE, SUSPENSION AND RESIGNATION

               Section 1 – Discipline
                      The Company reserves the right to discipline, suspend or discharge any
               employee for just cause.

               Section 2 – Employee Rights
                       When an employee is discharged or resigns, he shall immediately lose all
               rights and benefits as an employee except the right to complain of such discharge
               under Article VI (Grievance Procedure) and Article VII (Arbitration) of this
               Agreement. . . .

       8.      A grievance arose following USW-represented employee Anthony Holman’s

termination on January 22, 2019. Exhibit A, p. 2.

       9.      The grievance proceeded through the various steps of the grievance process,

culminating in a request for arbitration.

       10.     As authorized by the CBA, the parties used the Federal Mediation and

Conciliation Service to select the Arbitrator. Exhibit B, Article VII, § 2. The Arbitrator, Robert

E. Allen, was subject to the FMCS’ Code of Professional Responsibility for Labor-Management

Arbitrators. Exhibit C.




                                                 7
     Case 1:20-cv-00308-MJT Document 1 Filed 07/13/20 Page 8 of 40 PageID #: 8



          11.     The parties agreed to the arbitration hearing date. The arbitration hearing was held

in Beaumont, Texas on February 5-6, 2020. The court reporter’s affidavit is attached as Exhibit

D. The transcript for day one of the hearing is attached as Exhibit E.3 The transcript for day two

is attached as Exhibit F. The arbitration hearing exhibits are attached as Exhibit G, but they will

be referred by exhibit number only, i.e. Joint Exhibit 1, Company Exhibit 1, and Union Exhibit

1. The Company redacted certain personal identifying information in the Exhibits.

          12.     The Company and Union agreed that the issue to be decided was:

                  Did the Company have just cause to terminate Mr. Anthony Holman?
                  If not, what is the appropriate remedy?
    Exhibit A, p. 1.

          13.     Following the hearing, the Arbitrator issued his Award. Exhibit A. The Arbitrator

determined that the Company did not have just cause to terminate Mr. Anthony Holman.4 Exhibit

A, p. 32. As a remedy, the Arbitrator directed the Company to reinstate Holman to his former

position with no loss of seniority and to make him whole for lost wages and benefits. Id. The

Company was also directed to remove any reference to this discipline from his personnel

records. Id.

          14.     The Company now files this petition/motion to vacate that award and enjoin its

enforcement.

    V.    GROUNDS FOR VACATING THE AWARD

          15.     The award of the Arbitrator should be vacated on the following independent

grounds:




3
  References to the transcript will be by Exhibit Number, volume number, and page number. (i.e. Exhibit E, 1:x or
Exhibit F, 2:x).
4
  In the interest of brevity, Mr. Anthony Holman will be called “Holman.”


                                                       8
    Case 1:20-cv-00308-MJT Document 1 Filed 07/13/20 Page 9 of 40 PageID #: 9



        a.      The Arbitrator exceeded his powers by basing his Award, in which he determined

                that there was no just cause for Holman’s termination, on two letters written by

                Holman’s personal physician, Dr. James Mathis, several months after Holman’s

                termination and a month or more after the conclusion of his grievance process

                and, additionally, by basing his Opinion and Award on his own medical

                experiences, rather than the arbitration record.

        b.      There is evidence of evident partiality by the Arbitrator.

        c.      The Arbitrator’s Award was not based on the facts of the case and was therefore

                arbitrary and capricious.

VI.     STATEMENT OF FACTS

               November 29, 2018: Injury Report and Initial Medical Treatment

        16.     On November 29, 2018, Holman reported an on-the-job injury to his right hip.

Exhibit A, p. 2. He was taken to the Company’s Medical and Occupation Health Department

(“MOH”) where he was seen by Dr. Susan Craig, a physician who serves as the Company’s

occupation health manager. Id. at 4. Because Holman had artificial hip replacement surgery on

the right hip a few years earlier, Dr. Craig directed that Holman be taken for further evaluation.

Id. Holman was evaluated at Victory Hospital.5 Id.

        17.     Holman was transported to the Victory Emergency Room by his supervisor.

Company Exhibit, p. 1. X-rays were performed (Award, p. 4) as well as a CAT scan. Exhibit E,

1: 131. The x-rays and CAT scan confirmed that Holman had a previous total hip replacement of

his right hip, but did not reveal any evidence of a hip fracture. Id. A Texas Worker’s

Compensation Work Status Report was completed at Victory. Company Exhibit 6, p. 30. Under


5
 This facility was also called “The Medical Center of Southeast Texas Victory Campus” and “The Medical Center
of Southeast Texas Beaumont Campus.” Company Exhibit 6, pp. 29, 30.


                                                     9
 Case 1:20-cv-00308-MJT Document 1 Filed 07/13/20 Page 10 of 40 PageID #: 10



the Work Status Information section of that report, the treating doctor checked: “I will allow the

employee to return to work as of 11/29/18 without restrictions.” Id. See also Exhibit E, 1: 131-

132.

                              November 30 to December 5, 2018

       18.     Holman advised the Company’s MOH that he would feel more comfortable if he

were also evaluated by Dr. James Mathis, the physician who performed his hip surgery in 2009.

Exhibit E, 1:132.

       19.     On November 30, the morning after the accident, MOH scheduled an appointment

with Dr. Mathis and notified Holman. Company Exhibit 6, p. 1. Holman saw Dr. Mathis as

scheduled on December 5, 2018. Exhibit A, p. 4.

       20.     Although Victory had released Holman to return to duty without restrictions,

Holman was off work with pay pending the results of alcohol and drug testing. Exhibit E, 1:32,

35. Such tests are routinely performed following an accident or injury. Exhibit E, 1:32.

       21.     Holman’s alcohol and drug test came back negative on December 5, 2018, which

was the day of Holman’s appointment with Dr. Mathis. Exhibit E, 11:35, Company Exhibit 6, p.

21.

                                 December 5, 2018: Dr. Mathis

       22.     On December 5, 2018, Holman visited Dr. Mathis to determine whether the

incident had damaged his artificial hip joint. Exhibit A, p. 4. Dr. Mathis determined that there

were no problems with Holman’s artificial hip joint. Id. According to the Arbitrator, Dr. Mathis




                                                10
    Case 1:20-cv-00308-MJT Document 1 Filed 07/13/20 Page 11 of 40 PageID #: 11



diagnosed the problem as a deep bruise6 and prescribed a muscle relaxant and an anti-

inflammatory. Id.

         23.    During that visit, Dr. Mathis filed out a Texas Workers’ Compensation Work

Status Report, which is Joint Exhibit 23. Exhibit A, p. 4. The Report is a State of Texas-issued

form that treating physicians complete after each patient visit for a workers’ compensation

injury.7 Exhibit E, 1:139. The report requires the physician to specify “Activity Restrictions” for

the patient. The Activity Restrictions section of the Report applies both on and off the job. Joint

Exhibit 23. In fact, the form specifically states: “Note—the restrictions should be followed

outside of work as well as at work.” Both Dr. Mathis and Mr. Holman signed the Work Status

Report. Id. Dr. Mathis, who was an orthopedic surgeon who practiced with Texas Orthopaedics

& Sports Medicine; he had filled out these forms before. Union Exhibit 1; Exhibit E, 2:343.

         24.    The Texas Workers’ Compensation Work Status Report filled out by Dr. Mathis

on December 5 included a list of Activity Restrictions to be followed by Holman while he was

recuperating. Exhibit A, p. 4. The Report stated that Holman was allowed to return to work as of

December 7, 2018 with the specified restrictions, which were expected to last through January

23, 2019. Joint Exhibit 23. Holman was to see Dr. Mathis again on January 16, 2019. Id.

         25.    Dr. Craig talked to Dr. Mathis on December 5, after Holman’s visit. Exhibit E,

1:138. Dr. Mathis told Dr. Craig that he was comfortable that Holman had not done any damage

to his hip joint replacement. Id. That day, Dr. Mathis also told Dr. Craig that he had completed

the Work Status Report. Id. Dr. Mathis did not provide Dr. Craig with any information relating

to restrictions aside from what was contained within the Work Status Report. Exhibit E, 1:141.


6
  Holman told MOH that Dr. Mathis said he had a deep bruise. See e.g. Company Exhibit 6, p. 3. Dr. Mathis’
December 5, 2018 records actually state “strained hip” (Company Exhibit 6, p. 21), and the Workers’ Comp form
Dr. Mathis filled out states “right hip” under Work Injury Diagnosis (Company Exhibit 6, p. 18).
7
  This is State of Texas Form DWC Form–73. Joint Exhibit 23.


                                                     11
 Case 1:20-cv-00308-MJT Document 1 Filed 07/13/20 Page 12 of 40 PageID #: 12



                                     Work Status Report

       26.     Holman delivered the Work Status Report to MOH. Exhibit A, p. 4. The

restrictions identified on that form by Dr. Mathis were “Activity Restrictions”—not “Work

Restrictions.” Joint Exhibit 23; Exhibit E, 1:140. The “Activity Restrictions” detailed by Dr.

Mathis on the Work Status Report were:

              Standing—maximum of two hours per day

              Kneeling/squatting—no hours per day

              Bending/stooping—no hours per day

              Pushing/Pulling—no hours per day

              Twisting—no hours per day

              Walking—maximum of two hours per day

              Climbing stairs/ladders—no hours per day

The Report that was completed by Dr. Mathis stated that the Activity Restrictions applied

outside of work as well as at work and was signed by Holman and Dr. Mathis. Joint Exhibit 23.

                               315 Form and Return to Work

       27.    After MOH received the Work Status Report, it restated the restrictions on an

internal document, the 315 form, which is used by refinery management to guide the placement

of workers with restrictions into work assignments compatible with their limitations. Exhibit A,

p. 5. A 315 form was prepared for Holman setting the restrictions applicable to his return to

work on December 7, 2018. Joint Exhibit 8.

       28.    Holman returned to work on December 7, 2018 in a restricted duty capacity that

had him getting caught up on his computer-based training. Exhibit A, p. 5. He worked six shifts

(December 7, 8, 9, 11, 12, and 13) and then was told there was no more work available for him




                                              12
    Case 1:20-cv-00308-MJT Document 1 Filed 07/13/20 Page 13 of 40 PageID #: 13



to perform given his restrictions. Id. and Exhibit E, 1:40-41. Holman then started receiving

workers compensation benefits. Exhibit E, 1:33, 41; Exhibit F, 2:325-326.

               Medical Treatment between Holman’s First Two Visits to Dr. Mathis

         29.      Holman first saw Dr. Mathis on December 5, 2018 and saw him a second time on

January 16, 2019. Between Holman’s first visit to Dr. Mathis on December 5, 2018 and his

second visit on January 16, 2019, MOH was in regular contact with Holman via text, phone calls,

and in person visits. Company Exhibit 1;8 Company Exhibit 6, pp. 1-17.

                           Release to Return to Work without Restrictions

         30.      Holman returned to Dr. Mathis on January 16, 2019 and, at that time, he was

released to return to work without restrictions on January 18, 2019. Company Exhibit 6, p.13.

         31.      Holman presented the Release to MOH on January 17 with plans to return to work

on January 18, 2019. Id.

                                         Company’s Investigation

         32.      Meanwhile, shortly after the November 29, 2018 incident, a Company safety team

investigated the event.9 Exhibit A, p. 5. Holman claimed that while he was doing what he needed

to do to close a valve, he was pinned between the positioning arm and the valve’s metal housing.

Id. at 3.      However, the Safety Team was unable to replicate a scenario in which anyone

Holman’s size or larger would be caught between the positioning arm and the metal housing of

the delta valve, and injured as a result. Id. at 5. This conclusion, as well as other information,

raised suspicions about Holman’s injury. Id. There was a problem with the timeline for the


8
  Company Exhibit 1 is a power point with embedded video. The exhibit attached hereto is a pdf that does not
contain the embedded video. A CD containing the power point and the embedded video has been or will be
delivered to the District Clerk’s office. Union’s counsel is receiving a flash drive with the same power point and
embedded video.
9
  The Arbitrator wrote that the Company did not interview Holman about the accident. Exhibit A, p.24. Holman
signed a written statement about the accident. Exhibit F, 2:322-324. Holman said that the statement (Company
Exhibit 7) was his version of the accident and that he never changed it. Exhibit F, 2:323-324.


                                                       13
 Case 1:20-cv-00308-MJT Document 1 Filed 07/13/20 Page 14 of 40 PageID #: 14



incident. Id. Records indicated that the delta valve closed at 10:21 a.m. but Holman did not

report that he had been injured for another hour. Id. It seemed incongruous to Company

representatives that he was well enough to complete the drum change process if he had been

injured as he had claimed. Id.

        33.      Holman’s history of absences from work also contributed to concerns regarding

his report of injury. Id. He had a history of calling in sick or injured during the month of

December in several previous years. Id. In fact, Company records showed that Holman, who

went to work for the Company on June 23, 2014 (Exhibit F, 2:236), took considerable sick leave

in December 2015, 2016, and 2017—including Christmas Eve and Christmas Day of all three

years and New Year’s Eve and New Year’s Day of the previous two years.10 Joint Exhibit 3, p.

15. Holman even admitted that he had a history of missing work in December. Exhibit F, 2:299-

303. In fact, when asked if there was “some kind of pattern “that he was off every December,

Holman agreed. Exhibit F, 2:302-303.

        34.      Based on the Company’s suspicions, the Company hired an independent

investigation firm to conduct surveillance on Holman. Exhibit A, p. 5. The Company rarely

conducts surveillance on employees and does not make the decision lightly. Exhibit E, 1:45. The

Company retained Texas Investigative Network to conduct the surveillance. Exhibit E, 1:47.

        35.      The surveillance company obtained time-stamped photos and videos of Holman

dated 12/5/18, 12/6/18, 12/7/18, 12/8/19, 12/9/18, 12/12/18, 12/13/18, and 12/16/18. Company

Exhibits 1, 3 (p. 5). Holman did not deny that the photos or videos were of him or that they

accurately depicted his activities. The only challenge he made to the photos and videos was that

he claimed he washed his truck on December 23, not December 16 as date-stamped on the


10
  If an employee is not present for his or her assigned shift, then someone else has to work that shift. Exhibit E,
1:19.


                                                        14
 Case 1:20-cv-00308-MJT Document 1 Filed 07/13/20 Page 15 of 40 PageID #: 15



photos and videos. Exhibit E, 2:277. The Company provided an email documenting that the car

wash surveillance videos were properly dated December 16, 2018. Company Exhibit 8. See also

Joint Exhibit 17.

        36.      Based upon information from the MOH and the surveillance, the following

timeline was established:

                 11/29/18          Incident; Victory releases Holman to return to work with no
                                   restrictions11

                 11/30/18          MOH schedules an appointment with Dr. Mathis per Holman’s
                                   request12

                 12/5/18           Holman sees Dr. Mathis; Dr. Mathis’ records reflect that Holman
                                   said, for example, it was difficult to do the following: drive, get in
                                   or out of car, stand, sit, walk, shop, yard work, bathe. He also
                                   stated the following applied to him: (1) the pain is starting to affect
                                   my daily living, (2) the pain is affecting all stages of my life at this
                                   point, (3) the severe pain is restricting me from performing my
                                   daily job operations and daily living, and (4) the pain and
                                   symptoms cause me to have difficulty completing community
                                   errands.13

                 12/5/18           Surveillance showing Holman after visit to Dr. Mathis visiting
                                   Buc-ee’s without crutches.14 [Note: Although Holman arrived at
                                   Dr. Mathis’ office on crutches and left the office on crutches, he
                                   admitted that less than an hour later, he went into Buc-ee’s without
                                   crutches. Transcript 2:284, 287-88, 347].

                 12/6/18           Dr. Craig’s notes state that Holman presented to Company Clinic
                                   using crutches due to pain when he places his weight on his right
                                   hip.15 [Note: Holman testified that no doctor ordered crutches.
                                   Exhibit E, 2:268]. Dr. Craig also noted that Holman said Dr.
                                   Mathis gave him a muscle relaxer to help him rest at night.
                                   Holman says he is now sleeping in a recliner.16




11
   Company Exhibit 6, p. 30.
12
   Exhibit E, 1:132
13
   Company Exhibit 6, pp. 19-20.
14
   Company Exhibit 1.
15
   Company Exhibit 6, p. 3
16
   Company Exhibit 6, p. 3.


                                                     15
 Case 1:20-cv-00308-MJT Document 1 Filed 07/13/20 Page 16 of 40 PageID #: 16



                 12/7/18          Text between Kristi Sonnier, Dr. Craig’s nurse practitioner17, and
                                  Holman, who was apparently at work.

                                  Kristi:         Good afternoon this is Kristi from medical.18 I just
                                                  wanted to check with you and see how your day
                                                  went today.

                                  Holman:         Horrible,..really   uncomfortable   out   here   on
                                                  crutches.

                 12/8/18          Surveillance showing Holman shopping at HEB and exiting truck
                                  at home without crutches.19

                 12/9/18          Text from Dr. Craig to Holman at 3:59 p.m.20

                                  Dr. Craig to Holman: “Just checking on you. How has the
                                                       weekend been? Why don’t you plan to
                                                       come to medical tomorrow...”

                                  Holman reply:          “Horrible. No I’m off tomorrow and I come
                                                         back Tuesday night.”

                 12/9/18          Dr. Craig’s note21 states: “When I reached out to Mr. Holman this
                                  afternoon (12/9/18) and asked how the weekend has been going, he
                                  reported ‘horrible.’ I asked that he report to medical for a
                                  reassessment before he left work, which he did. He arrived and
                                  exited on crutches.” Dr. Craig noted that Holman said he was
                                  taking the NSAID daily and hasn’t been taking the muscle relaxer
                                  except some nights. He also said that “he hurt just as much at
                                  home as at work.” “He is using his crutches to take the pressure
                                  off the right hip.” “He states that it continues to hurt when he
                                  places all his weight on the right hip.” “Walking with a limp on
                                  his crutches.”

                 12/9/18          Surveillance at 5:20 p.m. shows Holman at Whataburger with no
                                  crutches.22

                 12/9/18          Surveillance at 5:55 p.m. shows Holman exiting truck, walking
                                  without crutches.23



17
   Company Exhibit 1.
18
   Company Exhibit 1.
19
   Company Exhibit 1.
20
   Company Exhibit 1; Company Exhibit 6, p. 5.
21
   Company Exhibit 6, p. 5.
22
   Company Exhibit 1.
23
   Company Exhibit 1.


                                                    16
 Case 1:20-cv-00308-MJT Document 1 Filed 07/13/20 Page 17 of 40 PageID #: 17



                 12/12/18          Surveillance at 3:16 p.m. shows Holman walking without crutches
                                   at home.24

                 12/13/18          In her note of December 17, 2018,25 Dr. Craig documents a
                                   conversation she had with Holman on Thursday, December 13,
                                   when she called to confirm his appointment for December 14. He
                                   said he was at work that day but was told not to report back until
                                   he is better. “He did tell me he was still using the crutches and was
                                   no better or no worse.” He said he had personal plans in Houston
                                   on Friday and could not come in for the appointment.

                 12/16/18          Surveillance showing Holman violating restrictions at the car wash
                                   by climbing truck,26 bending/stooping, and twisting. [Note:
                                   Holman admits to The Texas Workforce Commission that
                                   climbing truck violated medical restrictions. Joint Exhibit 14, p.
                                   12-A.]

                 12/17/18          Dr. Craig’s note27 says he reported to the clinic without crutches.
                                   He said he decided to stop using them on 12/15. He said his pain is
                                   a little better. He walked in slowly without crutches.

                 12/28/18          MOH Nurse Practitioner K. Sonnier’s note28 states that Holman
                                   says his discomfort continues to improve. Reports mild discomfort.
                                   No NSAIDs or muscle relaxants for seven days.

                 1/7/19            Dr. Craig’s note29 says Holman continues to improve. Dr. Craig
                                   reviewed Dr. Mathis’ limitations with Holman. Holman says he
                                   can perform the tasks required except that (1) with respect to
                                   kneeling/squatting, he thinks he can do it but has only done it once
                                   when he dropped his keys, and (2) with respect to stairs, he thinks
                                   he can climb them slowly but is not sure about ladders.

                                   Dr. Craig talked to Holman about returning early to see Dr. Mathis.
                                   He “[s]tates he doesn’t want to do that and will wait until his
                                   appointment to discuss his work status with Dr. Mathis.”30 See also
                                   Exhibit F, 2:282-83.

                 1/17/19           Nurse K. Sonnier’s note31 states that Holman presents to MOH
                                   with release to return to work from Dr. Mathis for 1/18/19. He says
                                   he is eager to return to work but is apprehensive since he has not

24
   Company Exhibit 1.
25
   Company Exhibit 6, p. 7
26
   Company Exhibit 1, “Violation of Restrictions #1.”
27
   Company Exhibit 6, p. 7.
28
   Company Exhibit 6, p.11.
29
   Company Exhibit 6, p. 9.
30
   Company Exhibit 6, p. 9.
31
   Company Exhibit 6, p. 13.


                                                        17
 Case 1:20-cv-00308-MJT Document 1 Filed 07/13/20 Page 18 of 40 PageID #: 18



                             climbed any steps yet. Employee was released to return to work
                             on 1/18/19 and encouraged to communicate his concerns with his
                             supervisor. Follow-up appointment with Dr. Mathis in two months.

       37.    “Veracity Conclusion” in the Company’s investigation included the following:

              ·       that the Holman had a pattern of repeated call-offs;

              ·       that Holman complained of immense pain and inability to walk without
                      crutches but was seen at the same time (outside of work) walking and
                      climbing into his vehicle unassisted, climbing into the bed of his truck,
                      washing his vehicle, pushing grocery carts, bending, stooping, twisting,
                      pushing, and pulling . . .

Company Exhibit 2, p. 11.

                                         Termination

       38.    Rather than returning Holman to work, the Company decided to terminate him.

Exhibit A, p. 6. Based on the surveillance videos and Dr. Craig’s medical opinion, the Company

determined that Holman had violated his medical restrictions. Id. The Company also asserted

that Holman’s actions constituted a substantial misrepresentation of the facts of his case, which

violated Company policy including its Workplace Conduct Expectations (Joint Exhibit 3) and the

Beaumont Area Absence Management Guidelines (Joint Exhibit 4). Exhibit A, pp. 6-7.

       39.    The termination letter dated January 22, 2019 (Joint Exhibit 10) stated in part:

              You have been absent from work since December 14, 2018, due to
              restrictions associated with a short-term disability arising from an
              alleged on-the-job injury you eventually reported. Since your first
              day absent, you have submitted significant medical restrictions on
              your work performance, and have declined to update those
              restrictions. However, based on video surveillance, you have been
              observed performing activities that are in direct violation of the
              medical restrictions you submitted to the company.

              You neglected your duty to work. Your actions are in direct
              violation of the Beaumont Refinery Workplace Conduct
              Expectations, company policies, and the standards expected of any
              workforce. Your actions interfered with the maintenance of the
              workplace by forcing others to work when you are able and needed
              to do so. You have also failed to take reasonable and appropriate


                                               18
 Case 1:20-cv-00308-MJT Document 1 Filed 07/13/20 Page 19 of 40 PageID #: 19



              action to be at work promptly every scheduled shift under the
              Absence Management Guidelines. Further, you violated Beaumont
              Refinery Workplace Conduct Expectations by intentionally
              misrepresenting facts and/or falsification of personnel, time or
              other company records through your description of the incident
              occurring on November 29, 2018 and of your injury and
              restrictions since that time. (Joint Exhibit #10)

Exhibit A, p. 7.

                                          Grievance

       40.    The Union grieved Holman’s termination on January 23, 2019. Joint Exhibit 11.

       41.    As required by the CBA, a grievance hearing was held on February 8, 2019. Joint

Exhibit 12. Holman attended with two Union Representatives; two individuals attended on

behalf of the Company. Id. At the hearing, Holman had an opportunity to present his side of the

story. Id. He gave his explanation for his activities while off work. Id. He did not present any

letters or new information from Dr. Mathis. Id.

       42.    The grievance was denied on February 21, 2019. Joint Exhibit 13. In denying the

grievance, the Company’s refinery manager stated:

              While Mr. Holman may have attended check-in appointments with
              MOH as required an employee has multiple responsibilities related
              to medical absence. It is incumbent upon the employee to submit
              and update accurate medical restrictions to the Company as
              appropriate. This includes submitting revised restrictions as an
              employee’s conditions progress. Mr. Holman submitted his
              medical restrictions to the Company effective December 7, 2018
              and failed to update his restrictions through the course of his
              absence, despite being given reminders and opportunities to update
              those restrictions.

              During his absence, Mr. Holman was observed performing
              activities that were in clear violations of the restrictions he
              submitted to the Company.

              Id.




                                              19
 Case 1:20-cv-00308-MJT Document 1 Filed 07/13/20 Page 20 of 40 PageID #: 20



                                  Dr. Mathis’ Post-Termination Letters

         43.      Holman returned to see Dr. Mathis on March 20, 2019. On March 21, 2019, Dr.

Mathis wrote a letter addressed to “To Whom It May Concern.” Union Exhibit 1. In the letter,

Dr. Mathis stated that Holman reported that had been terminated. Dr. Mathis stated that the

restrictions he placed on Holman were work restrictions and intended to be guidance for his

work. He said Holman was instructed “that he could walk as tolerated at home, rest as needed,

and to work on rehabbing the hip with some stretching exercises to tolerance.” Additionally, Dr.

Mathis stated that outside of the work environment Holman was able to tailor his activity within

the tolerance of comfort and pain. The Arbitrator considered this letter, which was written almost

two months after Holman was terminated, about six weeks after his grievance hearing, and about

a month after his grievance was denied, in deciding the just cause issue. Exhibit A, pp. 20-22.

         44.      On April 12, 2019, Dr. Mathis wrote another “To Whom It May Concern” letter.

Union Exhibit 2. In this letter, he stated: “I have been asked to review what has been referred to

as a timeline of inconsistencies on Mr. Holman’s case including photographs and video of

surveillance with him.” Id. Dr. Mathis said: “I have reviewed his video and picture summary

and do not feel that Mr. Holman’s actions are inconsistent with his injury.”32 Id. The Arbitrator

considered this letter, which was written almost three months after Holman’s termination and

about a month after Holman’s grievance concluded, in deciding the just cause issue. Exhibit A,

pp. 20-22.

                                             Unemployment Claim

         45.      Holman filed an unemployment claim with the Texas Workforce Commission.

Joint Exhibit 14. In his filings, Holman stated: “I would do things at home against my


32
   The letter states that the activities in the surveillance video were not inconsistent with his “injury,” but fails to
state that the actions were inconsistent with his activity restrictions.


                                                          20
 Case 1:20-cv-00308-MJT Document 1 Filed 07/13/20 Page 21 of 40 PageID #: 21



restrictions to see what my pain limit or level would be since I did receive therapy.” Id. at 12-A.

He said he was climbing on his truck while on medication. Id. He acknowledged: “yes climbing

on my truck would be against my medical restriction. Id.

       46.     The TWC denied the claim, stating that the Company had good cause to terminate

the employee and noting that he was “Fired. Violation of Company Rules and Policies.” Id. at.

16-A. The TWC denied Holman’s appeal on April 8, 2019. Joint Exhibit 15. The Appeal

Tribunal Decision stated:

               The employer discharged the claimant for dishonesty. The final
               incident occurred when the employer learned the claimant, who
               was out on a medical leave of absence, was engaging in activities
               that violated his medical restrictions. The employer had photos and
               videos of the claimant violating his medical restrictions and
               terminated him for dishonesty.

Joint Exhibit 15, p. 2.

                                   OSHA Retaliation Claim

       47.     Next, Holman filed two complaints with OSHA.             Joint Exhibit 16. OSHA

concluded that Holman’s “protected activity was not the reason for the adverse employment

action.” Joint Exhibit 18, p. 2. OSHA found:

               At the time of the alleged work related accident, the company
               doctor placed Complainant on severe work restrictions since he
               was not able to kneel, bend, or squat. On December 16, 2018,
               while on medical leave, Complainant was caught on video washing
               his vehicle at a car wash doing all the movements the work
               restrictions said he was not able to do. He performed all the
               movements without limitations.

The complaint was dismissed. Id. Holman’s appeal of that decision was also rejected. Joint

Exhibit 19.




                                                21
 Case 1:20-cv-00308-MJT Document 1 Filed 07/13/20 Page 22 of 40 PageID #: 22



                                         EEOC Complaint

       48.       Holman also filed a complaint with the EEOC. The EEOC issued the following

determination:     “Based upon its investigation, the EEOC is unable to conclude that the

information obtained establishes violations of the statutes.” Joint Exhibit 20.

                                     Workers Comp Benefits

       49.       Although the Company was skeptical about the injury, the Company did not

contest the injury, and Holman received workers compensation benefits for the time he was off

work due to the injury. Exhibit E, 1:33, 41; Exhibit F, 2:303-306, 325-26.

       50.       Following his discharge by the Company, Holman went to work as a process

operator at Goodyear in January 2020, working straight days, and was working there at the time

of the arbitration hearing. Exhibit F, 2:416.

                                            Arbitration

       51.       The parties obtained the arbitrator through the Federal Mediation and Conciliation

Service. The Arbitrator did not disclose (or claim to have) any medical education, degrees, or

training. Although Claimant previously had an artificial hip replacement, the Arbitrator never

disclosed that he had undergone two artificial hip replacement surgeries. The Company learned

this fact when the Arbitrator wrote in reference to Holman’s testimony on an issue: “This

explanation rang true to the Arbitrator who has two artificial hips and knows a little bit about hip

pain.” Exhibit A, p. 24.

       52.       The only physician to testify at the hearing was Dr. Susan Craig, who met with

and talked to Holman on multiple occasions. Exhibit E, 1:144-65. She testified about her

evaluations and communications with Holman and her discussion with Dr. Mathis after the

appointment at which he imposed the restrictions. Id. She viewed the surveillance video and




                                                 22
 Case 1:20-cv-00308-MJT Document 1 Filed 07/13/20 Page 23 of 40 PageID #: 23



confirmed that Holman’s activities both violated the restrictions that Holman and Dr. Mathis

submitted to her and were inconsistent with what Holman was reporting to her. Exhibit E,

1:159-162, 203-04, 209.

VII.   ARGUMENT & AUTHORITIES

       53.     While federal courts defer to an arbitrator’s decision whenever possible,

“arbitration awards are not inviolate.” Gulf Coast Indus. Workers Union v. Exxon Co., USA, 991

F.2d 244, 248 (5th Cir. 1993). Courts properly review arbitration awards to determine whether

the arbitrator exceeded his authority, the award stems from evident partiality, or should be

vacated on some other ground. Id. This Award must be vacated for three independent reasons:

(1) the Arbitrator exceeded his authority, (2) there was evident partiality, and (3) the Award was

not based on the facts in the record and therefore was arbitrary and capricious.

               A.     The Arbitrator exceeded his authority.

       54.     When an arbitrator exceeds his authority, judicial deference ends, and the award

must be vacated. Bruce Hardwood Floors, Division of Triangle Pacific Corp. v. UBC, Southern

Council of Industrial Workers, Local Union No. 2713, 103 F.3d 449, 452 (5th Cir. 1997)

(“Where the arbitrator exceeds the express limitations of his contractual mandate, judicial

deference ends and vacatur or modification of the award is an appropriate remedy”) (vacating an

award when the arbitrator exceeded his contractual mandate in refusing to discharge employee

and instead imposing a ten-day suspension). See also Delta Queen Steamboat Co v. Dist. 2

Marine Eng’rs Beneficial Ass’n, 889 F.2d 599, 604 (5th Cir. 1989) (“the rule in this circuit, and

the emerging trend among other courts of appeals, is that arbitral action contrary to express

contractual provisions will not be respected”); Hous. Lighting & Power Co. v. Int.’l Bhd. of Elec.

Workers, Local Union No. 66, 71 F.3d 179 (5th Cir. 1995) (holding the arbitrator exceeded his




                                                23
 Case 1:20-cv-00308-MJT Document 1 Filed 07/13/20 Page 24 of 40 PageID #: 24



authority under the agreement when he re-evaluated the employee’s qualifications and re-

calculated his performance rating).

       55.     A court will not uphold an arbitrator’s decision “when it dispenses its own ‘brand

of industrial justice’ outside the scope of an arbitration agreement.” American Eagle Airlines,

Inc. v. Air Line Pilots Ass’n, International, 343 F.3d 401, 405 (5th Cir. 2003) quoting United

Paperworkers Intern. Union, AFL-CIO v. Misco, Inc., 484 U.S. 29, 38, 108 S.Ct. 364, 98

L.Ed.2d 286 (1987).

       56.     This Award must be vacated because the Arbitrator exceeded his authority in two

independent respects: he considered post-terminations letters from Holman’s doctor that were

not available to the Company when Holman was terminated, and he improperly considered his

own personal medical experiences in his decision-making.

                       1.      The Arbitrator exceeded his authority in considering post-
                               termination letters written by Holman’s physician.

       57.     In his Opinion and Award, the Arbitrator places great emphasis on two “To

Whom It May Concern Letters” that were written by Dr. Mathis after Holman’s termination.

Union Exhibits 1 and 2. Holman testified that Dr. Mathis decided, on his own, to write these

letters out of the goodness of his heart. Exhibit F, 2:370-371. That was obviously not the case as

Dr. Mathis wrote: “I have been asked to review what has been referred to as a timeline of

inconsistencies on Mr. Holman’s case including photographs and video of surveillance with

him.” Union 2. And, Dr. Mathis stated in the letter that he had reviewed the video and picture

summary. Id. It is obvious that somebody asked Dr. Mathis to review videos and photos and

write a letter. Union Exhibit 2. The exact circumstances will never be known because Dr.

Mathis did not testify at the hearing.




                                               24
 Case 1:20-cv-00308-MJT Document 1 Filed 07/13/20 Page 25 of 40 PageID #: 25



       58.     But the important point is not whether Dr. Mathis was asked to write the

statement and by whom. Rather, the important point is that the letters, which were dated March

21, 2019 and April 12, 2019, were written several months after Holman’s termination on January

22, 2019 and a month after the established grievance process had concluded. Joint Exhibit 10.

And, the Arbitrator repeatedly relied on these letters in writing his Opinion and Award. See e.g.,

Exhibit A, pp. 20-22.

       59.     The Arbitrator exceeded his authority when he considered the two letters that

were written after the fact by Dr. Mathis. The Fifth Circuit decision in Gulf Coast is on point.

Gulf Coast Industrial Workers Union v. Exxon Co., U.S.A., 991 F.2d 244 (5th Cir. 1993).

       60.     In Gulf Coast, the court said:        “The inquiry is straightforward: should the

arbitrator have relied upon evidence of events that occurred after Woods’s discharge.” Id. at 255.

Exxon had argued that the arbitrator exceeded the scope of his authority by considering “post-

discharge good works” as a basis for reinstating the employee. Id. at 255. The Union had argued

that “an arbitrator may properly condition his just cause determination on numerous factors, even

those that arise after termination.” Id. The court held that “the arbitrator erred in basing his

decision upon several conclusions concerning Woods’s post termination conduct” and that, “[i]n

exercising such reliance, Arbitrator Helburn exceeded his proper, contracted-for authority.” Id. at

257. The same is true here; the Arbitrator exceeded his proper, contracted-for authority by

relying on post-termination letters written by Dr. Mathis.

       61.     In reaching its decision, in Gulf Coast, the court considered Article Twenty-Six of

the applicable collective bargaining agreement which provided “that Exxon ‘shall have the right

to discipline and discharge employees for just cause.’” Id. at 256. The court noted that the

arbitrator “was presented with this stipulated issue: ‘Was Thomas W. Woods discharged for just




                                                25
 Case 1:20-cv-00308-MJT Document 1 Filed 07/13/20 Page 26 of 40 PageID #: 26



cause and, if not, what is the appropriate remedy.’” Id. Noting that the “first part of the question

is worded in the past tense,” the court said it was “equivalent to asking, ‘Did Exxon possess just

cause on June 15, 1990 to terminate Thomas W. Woods.’” Id. After carefully reviewing the

applicable legal principles and the terms of the parties’ collective bargaining agreement, “which

strips the arbitrator of authority to ‘alter or add to it in any way,’” the court said: “we hold that

the arbitrator should have confined his considerations only to the facts as they existed at the time

Exxon made its termination decision.” Id. Instead, the arbitrator relied heavily on post-discharge

rehabilitation efforts and that was error. Id. at 257.

       62.     The Gulf Coast analysis is nearly identical. Like Article Twenty-Six of the Gulf

Coast CBA, Article XI, Section 1 of the CBA applicable to this case provides: “The Company

reserves the right to discharge, suspend, or discharge any employee for just cause.” Exhibit A, p.

2; Joint Exhibit 1, p. 25. Similar to the stipulated issue in Gulf Coast, the stipulated issue in this

case was: “Did the Company have just cause to terminate Mr. Anthony Holman? If not, what is

the appropriate remedy?” Exhibit A, p. 1. As in Gulf Coast, the first question was the equivalent

of asking: “Did ExxonMobil possess just cause on January 22, 2019 to terminate Anthony

Holman?” Just like the CBA in Gulf Coast, the CBA in this case strips the Arbitrator of authority

to alter or add in any way. Joint Exhibit 1, p. 18 (“It is understood and agreed that the Arbitration

Board shall not have the right to make a decision that would in any way modify, change, add to

or delete any of the terms or provisions of the Agreement”).

       63.     In this case, the Court should hold that the Arbitrator should have confined his

consideration only to the facts as they existed at the time the Company made its termination

decision and that the Arbitrator should not have considered Dr. Mathis’ post-termination letters

on the just cause issue. Gulf Coast, 991 F.2d at 256. This Court should further conclude that the




                                                  26
 Case 1:20-cv-00308-MJT Document 1 Filed 07/13/20 Page 27 of 40 PageID #: 27



Arbitrator exceeded his proper, contracted-for authority in basing his decision upon several

letters that were written after Holman’s termination and after the grievance process had

concluded. Id. at 257.

       64.     Several other cases have held that, in deciding an arbitration based upon an

employee’s discharge, an arbitrator is only to look at the evidence before the employer at the

time of discharge. See, e.g. Am. Eagle Airlines, Inc. v. Air Line Pilots Assn, 343 F.3d 401 (5th

Cir. 2003).

       65.     In STP Nuclear Operating Co., Inc. v. Int’l Bhd. of Elec. Workers Local Union

No. 66, the arbitrator found that STP had just cause to suspend and fire Phillips based on the

information it had available when it made those decisions but the “arbitrator nonetheless ordered

STP to reinstate Phillips, relying on evidence that did not exist until two months after Phillips

was fired to find that STP did not have just cause to do so.” No. H-05-3561, 2006 WL 1877099,

*1 (S.D. Tex. July 6, 2006). The evidence that the arbitrator considered was a physician’s letter

dated two months after the termination. Id. at 3. The physician stated that “[d]ue to an

incomplete understanding of his work status, he has evidently been let go from his job.” Id. In

the letter, the doctor explains that his office gave the employee conflicting forms and that “fault

lies with my office and with me . . .” Id. The physician asked that the employer rescind the

decision to let the employee go if it was based on him not reporting to work. Id. “The arbitrator

was charged with answering two questions: Was Phillips discharged for cause? If not, what shall

be the appropriate remedy?” Id. The court held that the arbitrator exceeded his contractual

authority by ordering reinstatement based on the post-termination letter. Id. at *8. The award

was vacated.




                                                27
 Case 1:20-cv-00308-MJT Document 1 Filed 07/13/20 Page 28 of 40 PageID #: 28



       66.     Here, as in Gulf Coast and STP, the Arbitrator exceeded his contractual authority

by considering the two letters written by Dr. Mathis after Holman was terminated.

       67.     The Arbitrator knew that it was improper for him to consider the two post-

termination letters. Exhibit A, pp. 21-22. See also Exhibit F, 2:312 (the Arbitrator said: “Well,

we’re reviewing the decision that the Company made at the time of termination . . .). Since it

was improper to consider the two post-termination and post-grievance letters, the Arbitrator tried

to justify his conduct in two ways. First, the Arbitrator said that the Company should have given

Holman a chance to explain the reason for the off-duty activities shown on photos and videos.

Exhibit A, p. 24. But, Holman did have an opportunity to explain and did present his explanation

during the grievance hearing that took place on February 8 as part of the grievance process that

was established by the CBA.       Joint Exhibit 12; Exhibit B, Section V, p. 16. Second, the

Arbitrator said that Company should have called consulted Dr. Mathis before the discharge.

Exhibit A, p. 25. See also Exhibit A, p. 24 (listening to Holman’s explanation might have

“prompted a call to Dr. Mathis to obtain his perspective on Mr. Holman’s non-work activities”).

But, Dr. Craig did call Dr. Mathis and talked to him following Holman’s December 5

appointment. Exhibit E, 1:138. And she had the benefit of the Texas Workers’ Compensation

Work Status Report filled out by Dr. Mathis that clearly stated: “Note – these restrictions should

be followed outside of work as well as at work.” Joint Exhibit 23. There was no reason to think

that Dr. Mathis, an experienced orthopedic surgeon who had operated on Holman many years

earlier, did not know what he was doing when he completed and signed the Texas Worker’s

Compensation Work Status Report that imposed Activity Restrictions on Holman. Exhibit F,

2:343. Dr. Craig reviewed the surveillance and concluded that Holman’s activities in bending,

stooping, and climbing were inconsistent with the restrictions. Exhibit E, 1:172. Moreover, if the




                                               28
 Case 1:20-cv-00308-MJT Document 1 Filed 07/13/20 Page 29 of 40 PageID #: 29



Union and Holman had wanted the Company to consider Dr. Mathis’ views on the matter, they

could have presented that information at the grievance hearing, but they did not. Joint Exhibit

12.

       68.     The case law is clear. The Arbitrator exceeded his authority by relying heavily

upon two post-termination, post-grievance hearing letters written by Dr. Mathis. The Arbitrator

is guilty of exercising his own brand of industrial justice outside the scope of the CBA. In so

doing, he exceeded the authority given to him under the CBA; the arbitration award must be

vacated.

                       2.     The arbitrator exceeded his authority when he improperly
                              considered his own medical experiences in his decision-making.

       69.     After improperly considering Dr. Mathis’ post-termination letters, the Arbitrator

turned his attention to Holman’s testimony, stating that if Holman had been interviewed before

discharge, he could have shared his explanations for the activities observed in the videos and

photos and explained that “he could take his medications (muscle relaxants and anti-

inflammatories) while he was not working, and, as a result, he could do more.” Award, p. 24.

Then the Arbitrator said: “This explanation rang true to the Arbitrator who has two artificial hips

and knows a little about hip pain.” Exhibit A, p. 24.

       70.     Aside from ignoring the fact that Holman had the opportunity to share his

explanation for the activities observed in the videos/photos at the grievance hearing and aside

from demonstrating evident partiality with respect to this statement and others as discussed in

section VII (B) herein, the Arbitrator exceeded his authority when he considered his own

personal medical experiences in deciding this dispute and in writing his Opinion and Award.

       71.     The CBA in this matter contains a section on Arbitration that permits the parties

to use the Federal Mediation and Conciliation Service (“FMCS”) to obtain an arbitrator. Joint



                                                29
 Case 1:20-cv-00308-MJT Document 1 Filed 07/13/20 Page 30 of 40 PageID #: 30



Exhibit 1, p. 17. That is what the parties did in this case; the Arbitrator was on the FMCS’ list of

arbitrators. The FMCS and its employees, mediators, and arbitrators are subject to chapter XII of

Title 29 of the Code of Federal Regulations.

       72.     The Code of Federal Regulations governs the conduct of hearings conducted by

FMCS arbitrators. 29 CFR § 1404.13. That provision states: “The conduct of the arbitration

proceeding is under the arbitrator’s jurisdiction and control, and the arbitrator’s decision shall be

based upon the evidence and testimony presented at the hearing or otherwise incorporated in the

record of the hearing.” Id. (emphasis added).

       73.     Holman had a previous hip replacement surgery and was now alleging hip pain.

Here, the Arbitrator served as an undisclosed witness on the issue of hip pain in the setting of

prior hip replacement surgery, a witness that the Company did not have an opportunity to cross-

examine. And, while the Arbitrator stated in the award that he accepted Holman’s explanation

based on the Arbitrator’s own personal experience with hip replacement surgery and hip pain,

the Company is left to wonder what other personal medical information influenced the

Arbitrator, unbeknownst to the Company and completely outside of the record.

       74.     The Arbitrator exceeded his authority by considering his own personal medical

experiences—evidence that was not presented at the hearing-- in reaching his decision. This too

requires vacatur of the Award.

               B.      There is evident partiality by the Arbitrator.

       75.     The Award should be vacated because of evident partiality. Cooper v. Westend

Capital Management, L.L.C., 832 F.3d 534 (5th Cir. 2016). There are two types of evident

partiality: actual bias and non-disclosure. See e.g. Positive Software Solutions, Inc., v. New

Century Mortg. Corp., 476 F.3d 278, 285 (5th Cir. 2007) (“Ironically, the ‘mere appearance’




                                                 30
Case 1:20-cv-00308-MJT Document 1 Filed 07/13/20 Page 31 of 40 PageID #: 31



standard would make it easier for a losing party to challenge an arbitration award for

nondisclosure than for actual bias”).

        76.   Here, the Award should be vacated because of actual bias and non-disclosure.

                      1.     Actual Bias

        77.   “To establish evident partiality based on actual bias, the party urging vacatur must

produce specific facts from which a ‘reasonable person would have to conclude that the

arbitrator was partial to one party.’” Householder Grp. v. Caughran, 354 Fed. Appx. 848, 852

(5th Cir. 2009) quoting Webber v. Merrill Lynch Pierce Fenner & Smith, Inc., 455 F.Supp2d

545, 550 (N.D. Tex. 2006) (citations and internal quotations omitted). The alleged partiality

must be direct, definite, and capable for demonstration rather than remote, uncertain, or

speculative. Caughran, 354 Fed.Appx. at 851.

        78.   The Arbitrator’s partiality is obvious in this case. A pivotal issue was whether the

Company had just cause for terminating Holman for violating the Activity Restrictions that

were submitted to the Company in the Work Status Report, which was signed by both Holman

and his physician. Exhibit A, p. 7; Joint Exhibit 23. The Company doctor reviewed the

surveillance videos and concluded Holman violated the activity restrictions which covered both

work and non-work activities. Exhibit E, 1:159-162; 203-204; 208-209; Joint Exhibit 23.

        79.   In addressing this key issue in the Award, the Arbitrator demonstrated evident

bias:

                   Involving Mr. Holman in the investigation could have
              provided the Company with useful information if its objective was
              to conduct a full and fair review of his situation. For example, if
              he had been interviewed prior to being discharged, he could have
              shared his explanation for the activities observed in the videos. In
              his testimony, he explained that he could take his medication
              (muscle relaxants and anti-inflammatories) while he was not
              working, and as a result he could do more. This explanation rang



                                               31
 Case 1:20-cv-00308-MJT Document 1 Filed 07/13/20 Page 32 of 40 PageID #: 32



                 true to the Arbitrator who has two artificial hips and knows a
                 little bit about hip pain. Because Mr. Holman had not been
                 heard, such factors were not considered as part of the Company’s
                 investigation. Even if the Company doubted the explanations he
                 provided for his actions, listening to Mr. Holman’s side of the
                 events might have prompted a call to Dr. Mathis to obtain his
                 perspective on Mr. Holman’s non-work activities. By contacting
                 Dr. Mathis, the Company would have learned that he did not
                 intend for the medical restrictions to apply during non-work hours.

Exhibit A, p. 24 (emphasis added).

        80.      The evidence of actual bias comes from the Arbitrator’s very own words: “This

 explanation rang true to the Arbitrator who has two artificial hips and knows a little about hip

 pain.” That one statement says it all. The Arbitrator wholly accepted Holman’s testimony

 because of his own personal (and undisclosed) medical problems—namely his personal

 experience with two total hip replacements.

        81.      But, the evidence of actual bias goes well beyond that—again from the Award

 itself. The Arbitrator relied heavily upon two letters written by Holman’s doctor several months

 after the termination and a month or more after his grievance process ended. Exhibit A, pp. 20-

 24. The Arbitrator did this even though he admitted that he “would not normally give much

 consideration to letters such as the two prepared by Dr. Mathis.”33 Exhibit A, p. 21. But, in one

 paragraph that starts on page 21 of the Award and ends on page 22, the Arbitrator tried to

 explain his rationale for deviating from his usual practice, saying this:

        (1)      In reference to Dr. Mathis’ two “To Whom It May Concern” letters, the Arbitrator

                 said: “Although admissible as hearsay, they probably would not have been given




33
  As stated by the Arbitrator, the letters would be considered hearsay because Dr. Mathis had not been called as a
witness at the arbitration hearing. Exhibit A, p. 21.


                                                       32
 Case 1:20-cv-00308-MJT Document 1 Filed 07/13/20 Page 33 of 40 PageID #: 33



                  as much weight as Dr. Craig’s testimony that was subject to cross-examination by

                  the Union.”34 Exhibit A, p. 21.

         (2)      “Another consideration was that the letters had been prepared after the

                  termination decision had been made. The Arbitrator’s usual approach would have

                  been to hold that the purpose of the arbitration process was to review the

                  Company’s decision at the time it had been made. Because the Company did not

                  have the letters at that time, their content could not have influenced the

                  decision.”35 Exhibit A, pp. 21-22.

         (3)      “However, to adopt this approach would have precluded the Arbitrator from

                  giving proper consideration to Dr. Mathis’ pertinent views concerning Mr.

                  Holman’s restrictions.”36 Exhibit A, p. 22

         (4)      “Therefore, [the Arbitrator] says it was necessary to enter the letters into the

                  record and give them their proper weight.” Exhibit A, p. 22.

         82.      This is a complete non sequitur. The Arbitrator is in essence saying that, if he did

 the right thing, if he did what he usually does, he could not consider the letters, which were



34
   The “proper weight” the Arbitrator deemed necessary was to give these letters more weight than the testimony of
Dr. Craig, who testified live and unrefuted at the arbitration hearing. Exhibit A, p. 20. Dr. Craig testified that she
received the Work Status Form from Dr. Mathis which identified ”activity restrictions” that were to be applied both
at work and outside of work, and also spoke to Dr. Mathis following Holman’s only visit to Dr. Mathis between the
incident and his last visit with Dr. Craig. Exhibit E, 1:138, 209. Dr. Craig testified that the after-the-fact letters were
never sent to her, and that Dr. Mathis never communicated to her in writing or by phone that the restrictions were for
work only. Id. at 1:207. However, the Arbitrator nonetheless believed that a “more important consideration was that
the restrictions specified in the Workers’ Compensation form were inconsistent with Dr. Mathis’ intent” -- even
though it was Dr. Mathis who filled out and signed the form.
35
   The Arbitrator’s usual approach would have been the correct approach. In fact, in deviating from his usual
approach, the Arbitrator exceeded his authority. See Section VII (A) (1).
36
   If the Arbitrator wanted to know Dr. Mathis’ views, he needed to look no further than the Texas Workers’
Compensation Work Status Report that Dr. Mathis signed on December 5, 2018 and that remained in effect until
January 2019. Joint Exhibit 23. That form, signed by doctor and patient, clearly stated what the patient could and
could not do and clearly stated they were work and non-work restrictions. Moreover, there is an assumption on the
Arbitrator’s part that Dr. Mathis would have said the same thing in December 2018 or January 2019, before his
patient was terminated, as he did in March and April 2019, after his patient was terminated.. That is completely
speculative.


                                                           33
Case 1:20-cv-00308-MJT Document 1 Filed 07/13/20 Page 34 of 40 PageID #: 34



written several months after the termination and a month or more after the conclusion of the

grievance process by a witness who was not subject to cross-examination. But, he says: I want

to know what the doctor has to say about Holman’s restrictions, so I am going to consider the

letters anyway. The end justifies the means. The end justifies, in the Arbitrator’s mind, the

complete abandonment of his usual, customary, appropriate, and perfectly reasonable practice.

       83.     Why would the Arbitrator go to such lengths to defend the indefensible—defend

his reliance on Dr. Mathis’ after-the-fact statements that were not subject to cross-examination?

He plainly stated: it was because he wanted to consider the statements even though he ordinarily

would not. These statements were favorable to Holman, and the Arbitrator exceeded his

jurisdiction in considering them and in linking Holman’s injuries to his own. Again, why would

the Arbitrator abandon what he admits is his usual practice, a practice that was appropriate,

reasonable, and did not exceed his authority? Because he wanted to dispense his own brand of

industrial justice.

       84.     In these circumstances, a reasonable person would have to conclude that there is

evident partiality in favor of Holman and against the Company. Householder Grp. v. Caughran,

354 Fed. Appx. at 852. That is why the Arbitrator said, “This explanation [Holman’s

explanation] rang true to the Arbitrator who has two artificial hips and knows a little bit about

hip pain.” Exhibit A, p. 24. And that is why a reasonable person would believe that the

Arbitrator engaged in mental gymnastics and twisted logic to justify consideration of and

reliance on the Mathis post-termination statements.

       85.     The Arbitrator’s partiality is blatant. The Arbitrator displayed evident partiality

towards Holman and the Union and actual bias against the Company. That partiality was on

display when the Company lawyer mentioned that the contract requires an opinion in sixty days.




                                               34
 Case 1:20-cv-00308-MJT Document 1 Filed 07/13/20 Page 35 of 40 PageID #: 35



 The Arbitrator responded: “Yeah, I’ve been doing this for over forty years. I’ve never been

 more than 30 days37 . . .We’ve got a person’s job on the line here. We can’t dink around, even

 though you’ve taken over a year to get to arbitration, guys, which isn’t very good.”38 Exhibit F,

 2: 465-66. In support of Holman, the Arbitrator cited his own hip problems. And in support of

 Holman, he tried to rationalize considering two post-termination letters written in support of

 Holman that, by his own admission, he usually would not consider.39 This partiality is direct,

 definite, and capable of determination; it is not remote, uncertain, or speculative. It is actually

 written in the Award. The evidence of actual bias justifies vacatur on the grounds of evident

 partiality.

                           2.       Non-Disclosure

         86.      In addition to actual bias, evident partiality can be shown by non-disclosure. The

 Arbitrator in this case, selected from the FMCS, is bound by the Arbitrator Code of Professional

 Responsibility (“Code”) applicable to the FMCS. Exhibit C. Pursuant to the Code, the

 Arbitrator, prior to accepting an appointment, must disclose to the parties any close personal

 relationship or other circumstance, which might reasonably raise a question as to the

 arbitrator’s impartiality. Id. at Section 2.B(3) (emphasis added).

         87.      “If the circumstances requiring disclosure are not known to the arbitrator prior to

 acceptance of appointment, disclosure must be made when such circumstances become known

 to the arbitrator.” Id. at Section 2.B(4) (emphasis added). “The burden of disclosure rests on the

 arbitrator.” Id., at Section 2.B(5). At no point did the Arbitrator, upon learning of his close



37
   Maybe so, but he took more than 60 days this time.
38
   The arbitration date was agreed to by the parties.
39
   At every significant turn in this arbitration, the Arbitrator favored Holman. For example, the Arbitrator held that
the Company had to prove its case by clear and convincing evidence. Exhibit A, p. 17. The Company does not
challenge this as an “error of law” but, rather, as evidence of evident partiality.


                                                         35
Case 1:20-cv-00308-MJT Document 1 Filed 07/13/20 Page 36 of 40 PageID #: 36



connection and personal experience with the Holman’s medical conditions and complaints,

disclose the Arbitrator’s medical issues to the parties. This was a clear violation of the Code.

      88.     “To evaluate evident partiality in nondisclosure cases, the Fifth Circuit has

adopted the “reasonable impression of bias standard” that is “interpreted practically rather than

with utmost rigor.” Positive Software Solutions, 476 F.3d at 283. The standard is typically used

in nondisclosure cases to evaluate prior relationships between an arbitrator and the parties.

Thus, the court said: “the resulting standard is that in nondisclosure cases, an award may not be

vacated because of a trivial or insubstantial prior relationship between the arbitrator and the

parties to the proceeding.” Id.

      89.     While the standard is typically used to evaluate relationships between an

arbitrator and the parties, there is no reason it should not also be used in circumstances where

the nature of the dispute warrants disclosure. Surely disclosure should be required in other

circumstances such as when an arbitrator has personally filed a substantially similar claim

against a similar defendant. In a consumer dispute, perhaps an arbitrator has previously sued a

company that repeatedly calls and offers to sell a car warranty. If he is asked to arbitrate a

similar case against another company, should he not be required to disclose it? What if an

arbitrator has sued a nursing home for neglect of his elderly mother that led to pressure sores

that caused her death? When asked to arbitrate a nursing home case involving a different

patient and a different nursing home with similar allegations, should the arbitrator not be

required to disclose it?

      90.     Here, there is a substantial, non-trivial relationship between the hip replacements

of the Arbitrator and Holman such that the Arbitrator’s own hip problems impacted him and his

decision-making to the point that he wrote about his own personal medical problems in the




                                                36
Case 1:20-cv-00308-MJT Document 1 Filed 07/13/20 Page 37 of 40 PageID #: 37



Award and abandoned a number of his usual practices in rendering his decision. He also

brought with him all of his beliefs and perceptions concerning working with hip issues. The

first time the Company, its lawyers, or representatives learned about the Arbitrator’s hip

problems was when they read about them on page 24 of the Award. When the Arbitrator learned

that this case centered on the restrictions and appropriate activities of a person who had hip

replacement surgery and alleged an injury and hip pain, he should have—in fact he was

ethically bound to—notify the parties, especially given that he wrote: “This explanation rang

true to the Arbitrator who has two artificial hips and knows a little bit about hip pain.” Exhibit

A, p. 24.

      91.     It was bad enough that the Company did not get to cross-examine Dr. Mathis on

his after-the-fact letters and the circumstances surrounding them. It is even worse that,

unbeknownst to the Company, the Arbitrator was a witness, one that was not disclosed until the

Award was entered and one that the Company did not get to cross-examine.

      92.     The Company proved evident partiality. Speculation is not required. The words

came from the Arbitrator’s own pen. The award should be vacated.

              C.     The Award was not based on the facts of the case and was therefore
                     arbitrary and capricious.

      93.     The Fifth Circuit has made it clear that an arbitrator is not a free agent dispensing

his own brand of industrial justice. Safeway Stores v. Am. Bakery and Confectionery Worker’s

Int’l Union, Local 111, 390 F.2d 79 (5th Cir. 1968). If the award is arbitrary, capricious or not

adequately grounded in the basic collective bargaining contract, it will not be enforced by the

courts. International Ass'n of Machinists v. Hayes Corp., 296 F.2d 238, 244 (5th Cir. 1961).

When the arbitrator's words manifest an infidelity to this obligation, courts have no choice but




                                               37
Case 1:20-cv-00308-MJT Document 1 Filed 07/13/20 Page 38 of 40 PageID #: 38



to refuse enforcement of the award. United Steelworkers of Am. v. Enter. Wheel & Car Corp.,

363 U.S. 593, 80 S.Ct. 1358, 4 L.Ed.2d 1424 (1960).

      94.     An award is “arbitrary and capricious” when “a ground for the arbitrator's

decision cannot be inferred from the facts of the case.” Lummus Global Amazonas S.A. v.

Aguaytia Energy del Peru S.R. Ltda., 256 F.Supp.2d 594, 605 (S.D. Tex. 2002), citing

Ainsworth v. Skurnick, 960 F.2d 939, 941 (11th Cir. 1992). The Arbitrator faulted the Company

for its failure to interview Holman and believed such an interview would have allowed Holman

to explain away his blatant violations of the activity restrictions. Exhibit A, p. 24. In reaching

this conclusion, the Arbitrator relied upon his own personal experience, rather than the facts:

“This explanation rang true to the Arbitrator who has two artificial hips and knows a little bit

about hip pain.” Exhibit A, p. 24.

      95.     The CBA allows the Company to discharge any employee for just cause. Joint

Exhibit 1, p. 25. Holman met with the Company’s MOH on multiple occasions to explain his

situation, and continued to describe his pain and condition in a way that was inconsistent with

his observed activities. Exhibit E, 1:144-165. Dr. Craig testified about her evaluations and

communications with Holman, her discussion with Dr. Mathis following the appointment at

which Dr. Mathis imposed the restrictions, and the opportunities Holman had to update his

restrictions and/or report changes to his conditions. Id. She viewed the surveillance video

herself and confirmed that Holman’s activities both violated the restrictions he and Dr. Mathis

submitted to her, and were inconsistent with what Holman was reporting to her. Exhibit E,

1:159-162; 203-204; 208-209.

      96.     The Arbitrator, because of his undisclosed prior hip surgeries, placed himself in

the position of Holman and relied upon his own experiences rather than the evidence presented




                                               38
 Case 1:20-cv-00308-MJT Document 1 Filed 07/13/20 Page 39 of 40 PageID #: 39



 in the case in making his determination. He failed to consider the testimony of the only live

 medical expert witness,40 ignored the lack of any new significant hip problem in Holman’s

 medical records,41 and dismissed the Company’s policies requiring the employee to advise

 MOH of changes in his conditions and update his medical restrictions, and instead applied his

 own brand of justice because he had undergone hip surgeries and “knows a little bit about hip

 pain.” Exhibit A, p. 24. The Arbitrator’s ground for the Award cannot be inferred from the facts

 of the case or the evidence submitted. Instead, the Award is arbitrary and capricious and

 vacatur is required.

         97.      Further, as set forth more fully in Section VII (A)(1), the Arbitrator’s decision

 was not adequately grounded in the CBA. He was required to consider only those facts that

 existed at the time of the termination. Joint Exhibit 1, p. 18. Instead, the Arbitrator based his

 Award on Dr. Mathis’ two post-termination letters, giving them more weight than Dr. Craig’s

 live testimony. Exhibit A, p. 20. Because the Arbitrator’s decision was not adequately grounded

 in the CBA, it was arbitrary and capricious. Gulf Coast., 991 F.2d at 256. The Award should be

 vacated.

VIII. CONCLUSION

         98.      The award must be vacated because the Arbitrator exceeded the authority given to

 him and displayed evident partiality. In addition, the Award was not based on the facts and,

 therefore, was arbitrary and capricious.

         99.      WHEREFORE PREMISES CONSIDERED, the Movant prays that the Court

 vacate the Opinion and Award of the Arbitrator, reinstate the discharge, enjoin enforcement of


40
   Instead, the Arbitrator explicitly stated that the after-the-fact letters from Dr. Mathis, who was not subject to cross
examination, were a “more important consideration” than the testimony of Dr. Craig. Exhibit A, p. 20.
41
   Victory Hospital identified no injury, Exhibit E, 1:131 and Dr. Mathis diagnosed a “strained hip.” Exhibit E,
1:137; Company Exhibit 6.


                                                           39
 Case 1:20-cv-00308-MJT Document 1 Filed 07/13/20 Page 40 of 40 PageID #: 40



the Award, and award the Company the court costs and such other and further relief as the court

determines appropriate.

                                            Respectfully submitted,



                                            By: _______________________________________
                                                 Michele Y. Smith, Of Counsel
                                                 Texas Bar No. 00785296
                                                 michelesmith@mehaffyweber.com
                                                 Maryalyce W. Cox, Of Counsel
                                                 Texas Bar No. 24009203
                                                 maryalycecox@mehaffyweber.com
                                                 Patricia D. Chamblin
                                                 Texas Bar No. 04086400
                                                 patriciachamblin@mehaffyweber.com
                                                 MehaffyWeber, P.C.
                                                 2615 Calder Avenue, Suite 800
                                                 Beaumont, Texas 77702
                                                 Telephone: (409) 835-5011
                                                 Telecopier: (409) 835-5177
                                                 ATTORNEYS FOR PETITIONER/MOVANT,
                                                 EXXONMOBIL OIL CORPORATION




                               CERTIFICATE OF SERVICE


        The Union was served with process through its attorney, Jacqueline Ryall of the Provost
Umphrey Law Firm. Ms. Ryall agreed to accept service of process on behalf of her client, and,
as agreed, she has been served with this Motion via email and hand-delivery on this the 13th day
of July, 2020.



                                            __________________________________________
                                            MICHELE Y. SMITH




                                              40
